Citation Nr: 0613500	
Decision Date: 05/09/06    Archive Date: 05/17/06

DOCKET NO.  96-20 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right heel pain.

2.  Entitlement to an initial evaluation in excess of 20 
percent for thoracic outlet syndrome of the right shoulder.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

4.  Entitlement to an initial compensable evaluation for 
excision of the superficial peroneal nerve neuroma of the 
left ankle.

5.  Entitlement to an initial evaluation in excess of 10 
percent for post operative plantar fasciotomy of the left 
foot.

6.  Entitlement to an initial evaluation in excess of 10 
percent for right carpal tunnel syndrome (dominant 
extremity).

7.  Entitlement to an initial evaluation in excess of 10 
percent for left carpal tunnel syndrome.

8.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative changes at L4-5, L5-S1 with pain on 
motion, compression fracture T-12, by history.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active duty from April 1974 to March 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran presented oral testimony 
at two hearings in April 1997 before Decision Review Officers 
(DRO) at the RO.

During the pending appeal, the RO assigned a 10 percent 
evaluation for right carpal tunnel syndrome, a 10 percent 
evaluation for left carpal tunnel syndrome, a 20 percent 
disability evaluation for thoracic outlet syndrome of the 
right shoulder, and a 20 percent evaluation for degenerative 
changes, L4-5, L5-S1, with pain on motion and compression 
fracture T12 by history, a noncompensable evaluation for 
bilateral hearing loss and excision of the superficial 
peroneal nerve neuroma of the left ankle all effective April 
1, 1995.  In AB v. Brown, 6 Vet. App. 35, 38 (1993), the 
United States Court of Appeals for Veterans Claims) (Court) 
held that when the veteran expresses general disagreement 
with the assignment of a particular rating and requests an 
increase, the RO and the Board are required to construe the 
appeal as an appeal for the maximum benefit allowable by law 
or regulation and thus to consider all potentially applicable 
disability ratings.  Accordingly, these issues remain on 
appeal.

In addition, the appeal originally included the issues of 
entitlement to service connection for right and left knee 
disorders, and headaches.  The appeal also included the 
issues of entitlement to a total disability rating on the 
basis of individual unemployability due to service-connected 
disabilities (TDIU).  In an April 2004 decision, the Board 
denied service connection for headaches.  This issue is 
therefore no longer on appeal.  The Board also remanded the 
remaining issues on appeal for further development.  In a 
subsequent rating decision, the RO granted service connection 
for right and left knee disorders.  This represents a full 
grant of benefits and therefore, these issues are no longer 
on appeal.  In addition, the veteran is now rated at 100 
percent disabling.  As a result, the issue of TDIU is moot.  
In short, the issues on the first page represent the 
remaining issues on appeal.       

The issue of entitlement to service connection for right heel 
pain is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The veteran's thoracic outlet syndrome of the right 
shoulder (right shoulder disorder) exhibits market blood flow 
compromise and faint radial and ulnar pulses with right arm 
raises, otherwise neurological testing notes no 
abnormalities.  

2.  The veteran's bilateral hearing loss is productive of 
Level I hearing acuity in the left ear and Level I hearing 
acuity in the right ear.

3.  The veteran's excision of the superficial peroneal nerve 
neuroma of the left ankle (left ankle disorder) exhibits no 
nerve abnormalities and sensory testing is essentially 
normal; lateral distal scar on the left leg is moderately 
tender on examination.   

4.  The veteran's post operative plantar fasciotomy of the 
left foot (left foot disorder) exhibits only slight to 
moderate functional impairment with good range of motion and 
no weakness, fatigability, or incoordination. 

5.  The veteran's bilateral carpal tunnel syndrome exhibits 
positive Tinel's and Fallen's sign on one examination, but 
otherwise normal objective clinical testing. 

6.  The veteran's degenerative changes at L4-5, L5-S1 with 
pain on motion, compression fracture T-12 by history (lumbar 
spine disorder, exhibits limitation of flexion to 55 degrees, 
limitation of extension to 25 degrees, and side bending right 
and left at 15 degrees each, with complaints of pain in the 
lower back at the extremes of all motions.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent, but no higher, rating for 
the veteran's service-connected thoracic outlet syndrome of 
the right shoulder have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.124(a) (Diagnostic Code 8512) (2005).

2.  The criteria for entitlement to a compensable disability 
rating for the veteran's service-connected bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. Part 4, including §§ 
4.85, 4.86 and Code 6100 (2005).

3.  The criteria for entitlement to a compensable rating for 
the veteran's service-connected excision of the superficial 
peroneal nerve neuroma of the left ankle have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.124(a) (Diagnostic Code 8521) 
(2005).

4.  The criteria for a separate 10 percent, but no higher, 
rating for scar, left ankle, have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 4.118 (Diagnostic Code 7804) (2005).

5.  The criteria for entitlement to a higher initial rating 
than 10 percent for post operative plantar fasciotomy of the 
left foot have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.72 
(Diagnostic Code 5284) (2005).

6.  The criteria for entitlement to a higher initial rating 
than 10 percent for carpal tunnel syndrome, right, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.124(a) (Diagnostic Code 
8515) (2005).

7.  The criteria for entitlement to a higher initial rating 
than 10 percent for carpal tunnel syndrome, left, have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.124(a) (Diagnostic Code 
8515) (2005).

8. The criteria for entitlement to a higher initial rating 
than 20 percent for lumbar spine disorder have been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5293 
(prior to September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The initial unfavorable agency decision was made in January 
1996, years prior to the current notice requirements under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  Therefore, it 
was not possible to provide proper notification prior to the 
January 1996 decision.  Following the April 2004 Board 
remand, VA fully notified the veteran of what is required to 
substantiate his claims in an April 2004 letter.  The April 
2004 letter also provided the veteran with a summary of the 
evidence, and specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  She 
was advised that it was her responsibility to either send 
medical treatment records from her private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for her.  
Additionally, the veteran was requested to submit any 
evidence in her possession.  No other evidence was identified 
or submitted by the veteran.  Supplemental statements of the 
case addressed the applicable laws and regulations, and a 
discussion of the facts of the case, and the basis for 
denial.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices.  While proper notification was not 
received prior to the initial rating determination, the 
veteran has not asserted that she was prejudiced from the 
post-decisional notice.  As such, the duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103 (2005).  In addition, the veteran has not 
raised a claim that she has been prejudiced by any notice 
deficiencies, nor can the Board any such prejudice in this 
case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the letter dated in April 2004 did not 
include the type of evidence necessary to establish an 
effective date for the disability on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  See Bernard, at 394.  Based on the discussion set 
forth below, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

The claims file includes service medical records, VA medical 
records, VA examination reports, records from the Social 
Security Administration, private medical records, and 
statements and testimony from the veteran.  It does not 
appear that there are any other additional records that are 
necessary to obtain before proceeding to a decision in this 
case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

II.  Increased Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
Supp 2005).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2005).

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).

Thoracic Outlet Syndrome of the Right Shoulder

A January 1996 rating decision granted service connection for 
thoracic outlet syndrome of the right shoulder (right 
shoulder disorder) and assigned a noncompensable rating under 
Diagnostic Code 8512.  In a September 1996 rating decision, 
the RO assigned a 20 percent disability rating, effective 
April 1, 1995.   The present appeal involves the veteran's 
claim that the severity of her service-connected right 
shoulder disorder warrants a higher rating.  

Under Code 8512, a 20 percent rating may be assigned for mild 
incomplete paralysis of the minor or major lower radicular 
group.  A 30 percent rating requires moderate incomplete 
paralysis of the minor lower radicular group.  A 40 percent 
rating requires moderate incomplete paralysis of the major 
lower radicular group or severe incomplete paralysis of the 
minor lower radicular group.  A 50 percent rating requires 
severe incomplete paralysis of the major lower radicular 
group.  A 60 percent rating requires complete paralysis of 
all intrinsic muscles of the minor hand, and some or all of 
flexors of wrist and fingers, paralyzed (substantial loss of 
use of hand).  A 70 percent rating requires complete 
paralysis of all intrinsic muscles of the major hand, and 
some or all of flexors of wrist and fingers, paralyzed 
(substantial loss of use of hand).  38 C.F.R. § 4.124a, 
Diagnostic Code 8512.  The medical records indicate that the 
veteran is right hand dominant (major).  Therefore, in order 
to receive a higher rating under Diagnostic Code 8512, the 
evidence must demonstrate at least moderate incomplete 
paralysis. 

The words such as "mild," "moderate," and "severe" are 
not defined in the Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2005).

VA examination report dated in March 1996 noted that the 
veteran felt pain in the right shoulder area and also 
complained of feeling faint and dizzy during range of motion 
exercises when the right arm was abducted to shoulder level.  
The veteran's subjective complaints were verified on 
examination.  The examiner noted that both the right radial 
and right ulnar pulses came faint to absent with the right 
arm raised to shoulder level.  

The veteran also submitted an Upper Arterial Profile report 
from Dr. Wilcox dated in December 1996.  Dr. Wilcox indicated 
that the veteran exhibited marked blood flow compromise to 
both upper extremities, right and left, and in each of the 
six positions studied.   This clinical finding supports the 
veteran's subjective complaints asserted at her DRO hearing 
in April 1997 where she complained of tingling in the hands 
and fingers, sensitivity to cold, and limitation in ability 
to write and ability to carry objects. 

VA Orthopedic examination report dated in July 2004 also 
noted that radial pulse disappeared when the veteran 
performed right arm raises overhead and when she reached mid-
chest level.  The examiner commented that the veteran would 
be able to occasional reach above her head, but not 
repetitively.  She exhibited generalized weakness throughout 
with excess fatigability although it would be difficult to 
differentiate the weaknesses that can occur with depression 
and he fibromyalgia from the right shoulder pain syndrome due 
to the medications she is taking. 

Upon review, the objective clinical findings support a 
finding of moderate incomplete paralysis under Diagnostic 
Code 8512.  Her subjective complaints of weakness and pain 
were confirmed by the medical evidence.  However, her right 
shoulder disorder does not demonstrate severe incomplete 
paralysis.  

A Neuromuscular electromagnosis study of the upper extremity 
dated in June 1996 found no abnormalities.  VA Peripheral 
Nerves examination report dated in May 1997 revealed no 
trophic changes in the upper extremities, including the 
thenar areas.  There was also no change in color or 
temperature, and findings of atrophy or fasciculation.  The 
findings from the May 1997 report were confirmed by a Nerve 
Conduction Study performed in December 1997, which indicated 
no evidence of true neurogenic thoracic outlet syndrome 
bilaterally.  With the absence of trophic changes or any 
abnormalities noted on the above testing, a 50 percent 
disability rating is not warranted under Diagnostic Code 
8512.  Furthermore, the above evidence supports the July 2004 
VA examiner's opinion that the veteran can occasionally lift 
her arm over her head.    

In short, a 40 percent, but no higher, rating is warranted 
for right shoulder disorder under Diagnostic Code 8512.  
38 C.F.R. § 4.124a (2005).    

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the right 
shoulder disorder does not exhibit limitation of abduction to 
25 degrees from side.  It is clear that the veteran is 
capable of lifting her arm above her head.  As such, a 50 
percent rating is not warranted under Diagnostic Code 5200.

Bilateral Hearing Loss

A January 1996 rating decision granted service connection for 
bilateral hearing loss and assigned a noncompensable 
disability rating.  The present appeal involves the veteran's 
claim that the severity of her service-connected bilateral 
hearing loss warrants a higher disability rating.

The RO rated the veteran's service-connected bilateral 
hearing loss under provisions of Diagnostic Code 6100.  In 
evaluating service-connected hearing impairment, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmen v. 
Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule 
establishes the eleven auditory acuity levels and is 
currently located at 38 C.F.R. § 4.85, Diagnostic Code 6100 
(2005).  An examination for hearing impairment for VA 
purposes must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  38 C.F.R. § 
4.85(a) (2005).

Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination," is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on a combination of the percent 
of speech discrimination (horizontal rows) and the puretone 
threshold average (vertical columns).  The Roman numeral 
designation is located at the point where the percentage of 
speech discrimination and puretone threshold average 
intersect. 38 C.F.R. § 4.85(b) (2005).

Table VIa, "Numeric Designation of Hearing Impairment Based 
Only on Puretone Threshold Average," is used to determine a 
Roman numeral designation (I through XI) for hearing 
impairment based only on the puretone threshold average.  
Table VIa will be used when the examiner certifies that use 
of the speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86 (2004).  38 C.F.R. § 4.85(c) (2005).  
"Puretone threshold average," as used in Tables VI and VIa, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases to determine the Roman numeral designation for hearing 
impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2005).  

Table VII, "Percentage Evaluations for Hearing Impairment," 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  The horizontal rows represent the ear having the better 
hearing and the vertical columns the ear having the poorer 
hearing.  The percentage evaluation is located at the point 
where the row and column intersect.  38 C.F.R. § 4.85(e) 
(2005).

The Rating Schedule also takes into account exceptional 
patterns of hearing impairment.  Consequently, when the pure 
tone threshold at each of the four specified frequencies 
(1000, 2000, 3000 and 4000 Hertz) is 55 decibels or more, the 
higher numeral designation for hearing impairment from Table 
VI or Table VIa will be applied.  38 C.F.R. § 4.86(a) (2005).  
Alternatively, when the puretone threshold is 30 decibels or 
less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the Roman numeral designation for hearing impairment will 
determine from either Table VI or Table VIa, whichever 
results in the higher numeral, and that numeral will then be 
elevated to the next higher Roman numeral.  38 C.F.R. § 
4.86(b) (2005).

Two Maryland CNC examination reports are of record:  March 
1996 and March 2005.  On the authorized audiological 
evaluation in March 1996, pure tone thresholds, in decibels, 
ranged from 0 to 25 from 1000 to 4000 Hertz in the right ear 
and 15 to 50  from 1000 to 4000 Hertz in the left ear.  The 
average in the right ear was 10 hertz and the average in the 
left ear was 34 hertz.  Speech audiometry revealed speech 
recognition ability of 96 percent bilaterally. 

On the authorized audiological evaluation in March 2005, pure 
tone thresholds, in decibels, were ranged from 15 to 35 from 
1000 to 4000 Hertz in the right ear and 20 to 60 from 1000 to 
4000 Hertz in the left ear.  The average in the right ear was 
19 hertz and the average in the left ear was 43.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 92 in the left ear.

Upon review, while there was increased hearing loss during 
the claims period, the above findings from both examination 
reports show Level I hearing for the right ear and Level I 
hearing for the left ear.  38 C.F.R. § 4.85 Table VI (2005). 
Applying these findings to the Table in the Rating Schedule 
shows that a compensable rating is not warranted for the 
veteran's service-connected bilateral hearing loss.  38 
C.F.R. § 4.85 Table VII (2005).

The record also included a VA audiological evaluation dated 
in May 1996. However, as noted above, an examination for 
hearing impairment for VA purposes must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  The May 1996 evaluation did not meet this 
requirement. The Board must use only the Maryland CNC and 
puretone audiometry testing as a basis for assigning ratings 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.

In short, the degree of bilateral hearing loss shown by VA 
audiological examinations dated in March 1996 and March 2005 
fail to meet the standards for a compensable disability 
rating.  

Left Ankle

In the January 1996 rating decision, the RO granted service 
connection for superficial peroneal nerve neuroma of the left 
ankle, assigning a noncompensable rating.  The present appeal 
involves the veteran's claim that the severity of her 
service-connected left ankle disability warrants a higher 
rating.

The RO rated the veteran's left ankle disorder under the 
provisions of Diagnostic Code 8521.  38 C.F.R. § 4.121a.  
Under Diagnostic Code 8521, a 10 percent evaluation is 
assigned for mild incomplete paralysis of the external 
popliteal nerve (common peroneal); a 20 percent evaluation is 
warranted for moderate incomplete paralysis.  A 30 percent 
evaluation is assigned for severe incomplete paralysis, and a 
40 percent evaluation is warranted for severe complete 
paralysis of the external popliteal nerve manifested by foot 
drop and slight droop of first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes.  
38 C.F.R. § 4.121a, Diagnostic Code 8521.

Upon review, the objective medical evidence does not support 
a finding that the veteran's left ankle disorder warrants a 
compensable evaluation under Diagnostic Code 8521.  VA 
examination report dated in March 1996 found no residual 
problems following an excision of the superficial peroneal 
neuroma in service.  Gait was normal.  An April 1997 
neuromuscular electrodiagnostic study of the lower 
extremities was found normal.  VA Joints examination dated in 
May 1997 revealed  that examination of the left foot/left 
ankle showed range of motion for dorsiflexion, planter 
flexion, inversion, eversion within normal limits and 
symmetric right and left.  

VA Orthopedic examination report dated in June 2004 indicated 
that the veteran had surgery on the front of her left ankle 
in 2001.  Examination revealed that sensory of the left foot 
was essentially normal.  No weakness, fatigability, or 
incoordination were noted on examination. In short, without 
any objective clinical findings showing even mild nerve 
problems with the left ankle, a compensable evaluation is not 
warranted.  

As for other diagnostic codes, the Board notes that a 10 
percent evaluation is assigned for superficial scars that are 
painful on examination.  38 C.F.R. 4.118, Diagnostic Code 
7804 (2005).  Under Diagnostic Code 7804, note (1) indicates 
that a superficial scar is one not associated with underlying 
soft tissue damage and note (2), remarks that a 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation.  Id.; see 38 C.F.R. 4.68 (2005) (the 
amputation rule).

Here, the June 2004 VA examination report noted a lateral 
distal scar on the left leg. The examiner found the scar to 
be very slight superficial with a soft indentation, and the 
area was moderately tender.  This meets the requirements for 
a separate 10 percent evaluation under Diagnostic Code 7804.  

The Board also considered a rating in excess of 10 percent, 
however, there is no evidence that the scar on the left ankle 
is an area exceeding 12 inches (or one foot) to warrant a 20 
percent evaluation under Diagnostic Code 7801.  38 C.F.R. § 
4.118 (2005).  In addition, his symptomatology does not 
warrant consideration under any other diagnostic code.  As 
such, a 10 percent evaluation, but no higher, is warranted 
under Diagnostic Code 7804 for left ankle scar.

Left Foot

In the January 1996 rating decision, the RO granted service 
connection for post operative plantar fasciotomy of the left 
foot, assigning a 10 percent rating under Diagnostic Code 
5284.  38 C.F.R. § 4.71a (2005).  

Diagnostic Code 5284 contemplates other foot injuries.  A 10 
percent rating is assigned for moderate impairment.  A 20 
percent rating is assigned for moderately severe impairment, 
and a maximum rating of 30 percent is assigned for severe 
impairment.  Therefore, for a higher rating under Diagnostic 
Code 5284, there must be evidence of moderately severe 
impairment of the foot.  Id.  

Pertinent evidence includes a March 1996 VA examination 
report.  Here, the veteran complained of pain when walking on 
her heels.  The examiner noted that she bore more weight on 
the right foot due to pain in her left foot.  Otherwise, 
examination showed that gait was normal and she was able to 
walk on toes and hells and squat normally.  The diagnosis was 
plantar fasciitis.  X-ray examination of the left foot in 
March 1996 were within normal limits.  VA clinical evaluation 
dated in May 1996 noted complaints of left heel pain.  
Examination was negative.  The diagnosis was left heel pain.  

VA Orthopedic examination report dated in May 1997 noted that 
the veteran complained of left foot pain and weakness.  
Examination revealed active range of motion within normal 
limits and symmetry right and left.  The examiner commented 
that estimating additional degrees of range of motion loss 
was difficulty because it would be objective and her 
difficulty is considerably subjective.  

VA Orthopedic examination dated in June 2004 indicated that 
the veteran complained of recurrent left foot pain, which she 
averaged as a 10 out of possible 10 (10 being the highest 
degree of pain).  No inserts in the shoe.  She complained 
that she could not walk or stand longer than 20 minutes.  
Examination revealed that capillary circulation in the toes 
was normal and that sensory for both feet were essentially 
normal.  Based upon examination findings, the VA physician 
determined that the veteran's functional impairment was 
slight plus.  There was no weakness, fatigability, or 
incoordination.  A July 2004 VA Orthopedic examination 
performed by the same examiner further indicated that her 
foot exhibited good range of motion with only a slightly 
tender plantar aspect of the heel.  

Based upon the objective findings summarized above, the 
veteran's symptomatology most closely approximates slight to 
moderate left foot impairment, which is consistent with the 
current disability rating of 10 percent under Diagnostic Code 
5284.  38 C.F.R. § 4.72.  The medical record does not support 
the veteran's testimony of chronic, significant left foot 
disorder.  The most recent examination of the left heel 
revealed slight objective findings, but certainly not 
findings that warrant a moderately severe rating.  
Furthermore, no loss of motion was noted on any of the 
evidence as it pertained to the left heel injury.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2004).  A July 2004 VA Orthopedic examination report 
indicated that her left foot exhibited good range of motion 
with only a slightly tender plantar aspect of the heel.  

As for other diagnostic codes, there are no clinical findings 
showing claw foot to warrant a higher rating under Diagnostic 
Code 5278, nor is there malunion of the tarsal or metatarsal 
bones to warrant a higher rating under Diagnostic Code 5283.  

Carpal Tunnel Syndrome, Right and Left 
    
The RO rated the veteran's service-connected left and right 
carpal tunnel syndrome as 10 percent disabling each under the 
provisions of 38 C.F.R. § 4.125(a), Diagnostic Code 8515.  
Under this regulatory provision for the dominant or major 
hand, mild incomplete paralysis of the median nerve warrants 
a 10 percent evaluation, moderate incomplete paralysis of the 
median nerve warrants a 30 percent evaluation, and severe 
incomplete paralysis of the median nerve warrants a 50 
percent evaluation.  Complete paralysis of the median nerve, 
with the hand inclined to the ulnar side, the index and 
middle fingers more extended than normal, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the place of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, and the index 
and middle finger remain extended; cannot flex the distal 
phalanx of the thumb, defective opposition and abduction of 
the thumb at the right angle to the palm; flexion of the 
wrist weakened; pain with tropical disturbances warrants a 70 
percent evaluation.  Id.

For the minor or nondominant hand, incomplete paralysis of 
the median nerve warrants a 10 percent evaluation, moderate 
incomplete paralysis of the median nerve warrants a 20 
percent evaluation, and severe incomplete paralysis of the 
median nerve warrants a 40 percent evaluation.  Complete 
paralysis of the median nerve, with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normal, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the place of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, and the index and middle finger remain extended; 
cannot flex the distal phalanx of the thumb, defective 
opposition and abduction of the thumb at the right angle to 
the palm; flexion of the wrist weakened; pain with tropical 
disturbances warrants a 60 percent evaluation.  Id.

As noted above, the medical records indicate that the veteran 
is right hand dominant (major).  VA examination report dated 
in March 1996 noted that the veteran had bilateral carpal 
tunnel syndrome.  She had two surgeries of carpal tunnel 
syndrome on the right hand.  Examination revealed healed scar 
on right hand.  The veteran complained of bilateral numbness, 
but worse with certain movements.  Examination showed that 
Tinel's sign and Fallen's sign were both positive.    

VA medical records indicate that the veteran received a 
neuromuscular electrodiagnosis study in June 1996.  
Examination findings showed normal right  and left median and 
ulnar nerve conduction verocities and motor wrist latencies.  
The impression was normal electrical examination.  A magnetic 
image report of the hands dated in March 1997 noted 
complaints of numbness to the arms and pain in the hands.  
Examination revealed normal angiography findings.   

VA Peripheral Nerve examination report dated in May 1997 
revealed no trophic changes in the upper extremities on 
examination.  Muscle strength testing of the grip showed 
marked asymmetry with the grip on the right being stronger 
than the left.  There was no change in color or temperature.  
Nails were normal and there was no muscle atrophy or 
fasciculation.  According to the examiner, there was no 
definite evidence of carpal tunnel syndrome bilaterally on 
examination.  The examiner commented that the veteran's 
symptoms completely outweigh the findings on physical 
examination. .   

Nerve conduction study (NCS) consultation report dated in 
December 1997 showed complaints of numbness and tingling 
bilaterally, worse in the past two years, according to the 
veteran.  The report indicated that findings showed no 
evidence of bilateral carpal tunnel syndrome and no evidence 
of ulnar entrapment syndrome at the elbow bilaterally.  

VA Orthopedic examination report dated in July 2004 noted 
that sensation was normal in her hands and that she had fair 
strength, but very poor effort.  Tinel's sign was negative on 
evaluation.  

Upon review, the medical evidence summarized above, 
particularly the magnetic image report, the NCS report and VA 
examination reports, does not demonstrate moderate incomplete 
paralysis of either the right or left carpal tunnel syndrome 
to warrant a rating higher than 10 percent for either side 
under Diagnostic Code 8515. Accordingly, the Board finds that 
the preponderance of the evidence is against the claims for 
disability ratings in excess of 10 percent for the veteran's 
carpal tunnel syndrome, right and left, under Diagnostic Code 
8515.   

In reaching this decision, the Board also considered other 
applicable rating criteria. However, the disability is 
limited to neurologic dysfunction and does not warrant 
consideration of other diagnostic codes.  Similarly, since 
the rating is not based on limitation of motion, 
consideration of DeLuca v. Brown, 8 Vet. App. 202 (1995) is 
not warranted.  

Lumbar Spine Disorder

The RO rated the veteran's service-connected lumbar spine 
disorder as 20 percent disabling by the RO under the 
provisions of 38 C.F.R. § 4.71a.

Before analyzing the claim, the Board notes that effective 
September 26, 2003, VA revised the criteria for evaluating 
general diseases and injuries of the spine. 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  The Board will apply both the old 
criteria of the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version would 
accord him the highest rating.  According to VAOPGCPREC 7-
2003 (Nov. 19, 2003), in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Federal Circuit overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent it conflicts 
with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  It was further held 
that pursuant to 38 U.S.C.A. § 7104, the Board's decisions 
must be based on consideration of all evidence and material 
of record, rather than merely evidence which pre- dates or 
post-dates a pertinent change to VA's rating schedule.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

For the lumbar spine disorder, the veteran is assigned a 20 
percent evaluation under Diagnostic Codes 5292.  Under the 
pre- September 26, 2003 criteria, limitation of motion of the 
lumbar spine was under Diagnostic Code 5292.  Under 
Diagnostic Code 5292 a 10 percent evaluation is warranted for 
slight limitation of motion of the lumbar spine.  A 20 
percent evaluation is warranted for moderate limitation of 
motion and 40 percent evaluation for severe limitation of 
motion.  38 CFR 4.71a (2002).  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 
(2) (2005).

Pertinent evidence includes a thoracic spine x-ray report 
dated in June 1995.  Here, the veteran is shown to have a 
compression fracture at T12, vintage unknown.  In a December 
1995 report, a Barium Enema noted degenerative changes, 
possible spondylolysis at L5 level.  At her April 1997 DRO 
hearing, the veteran complained of aching pain of the back, 
which required her to take Flexeril.  When she experienced 
muscle spasms, she took Darvocet.  She also complained of 
experiencing leg cramps.  

VA examination report dated in April 1997 indicated that the 
evaluation of the lumbar spine showed range of motion as 
flexion to 55 degrees, extension to 25 degrees, and side 
bending right and left at 15 degrees each, with complaints of 
pain in the lower back at the extremes of all motions.  No 
other range of motion testing was noted in the record prior 
to a VA examination report dated in June 2004.  

Upon review, despite the medical evidence, specifically the 
VA examination report dated in May 1997, did not indicate 
severe limitation of motion of the lumbar spine to warrant a 
40 percent evaluation under Diagnostic Code 5292 of the old 
criteria.  The range of motion noted moderate limitation, 
even when pain was considered at the extremes.  Although the 
record noted subjective complaints of pain, the objective 
clinical evidence failed to demonstrate severe limitation of 
motion to warrant a 40 percent or higher evaluation under 
Diagnostic Code 5292 under the old criteria.

As for other diagnostic codes, effective prior to September 
26, 2003, there was no clinical evidence of intervertebral 
disc syndrome of the lumbar spine, nor clinical findings 
indicating lumbar strain.  VA examination report dated in May 
1997 indicated normal gait.  The veteran was able to walk on 
heels and toes satisfactorily.  There was no tenderness to 
palpation about low back or hip girdle regions, nor any 
muscle spasm in those areas.  Deep tendon reflexes were 
active and symmetric. Straight leg raises was also negative 
right and left.  In addition, other than degenerative changes 
and the T-12 fracture, clinical evidence of the lumbar spine 
was normal.  Therefore, the veteran's lumbar spine disability 
did not warrant consideration under Diagnostic Codes 5293 or 
5295 under the old criteria.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5293, 5295 (effective prior to September 23, 2003).

Under the new rating formula, the veteran is rated for the 
lumbar spine disability under Diagnostic Code 5242 for 
degenerative arthritis of the spine.  Diagnostic Code 5242 
should be evaluated either under the General Rating Formula 
for Diseases and Injuries of the Spine.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Forward flexion of 
the cervical spine 15 degrees or less; or favorable ankylosis 
of the entire cervical spine warrants a 30 percent disability 
rating.  Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent disability rating.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 68 
Fed. Reg. 51,456 (2003) (now codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005)).

VA examination report dated in June 2004 noted subjective 
complaints of daily back pain, which the veteran rated as an 
average of 9 out of 10.  Other than pain manipulation, she 
received no prior treatment in the past 12 months by a 
doctor.  She stated that she goes to be for a few days, 
several times a month, but this was not prescribed by any 
doctor.  

Examination showed limitation of flexion to 80 degrees, 
extension to 70 degrees, side-bending right and left to 25 
degrees each, rotation right and left 30 degrees each, with 
some complaints of pain at terminal degrees.  No other range 
of motion testing is noted.  

Upon review, the VA examination reports in 1997 and 2004 
clearly demonstrate that limitation of motion does not 
warrant a higher evaluation, even when DeLuca factors are 
considered.  Therefore, a higher evaluation is not warranted 
under Diagnostic Code 5242.  

As for other diagnostic codes under the new criteria, there 
is no clinical evidence to support a rating under Diagnostic 
Code 5243 for intervertebral disc syndrome.  The June 2004 VA 
examiner noted that the veteran has not had any 
incapacitating episodes requiring bed rest as prescribed by a 
physician for treatment of her lumbar spine disorder.  

In sum, the clinical findings, primarily from the two VA 
examination reports, fail to show a basis to warrant an 
increased rating for lumbar spine disorder under the old or 
new rating criteria.

The Board recognizes the veteran's assertions that her spine 
disorder warrants  a higher disability rating.  However, the 
clinical findings from the record fails to support a higher 
rating under either old or new rating criteria.  

Conclusion 

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim for entitlement to a 
compensable evaluation for bilateral hearing loss, in excess 
of 10 percent for left foot disorder, in excess of 10 percent 
each for bilateral carpal tunnel syndrome, and 20 percent for 
lumbar spine disorder.  While the Board finds that a 40 
percent evaluation is warranted for right shoulder disorder 
and a separate 10 percent rating for scar, left ankle, the 
preponderance of evidence is against even higher evaluations. 
The Rating Schedule provides the sole criteria for evaluating 
the disability and assigning compensation benefits, and the 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit- of-the-doubt rule as 
required by law and VA regulation.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2005).

Extraschular

Finally, the evidence does not reflect, nor is it contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's disorders.  In that regard, the Board 
does not find that record reflects that the veteran's 
disorders on appeal has caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluations), necessitated frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  Furthermore, 
the impact of her employability is adequately addressed by 
her current 100 overall rating.  In light of the foregoing, 
the Board finds that it is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extra-schedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 40 percent, but no 
higher, for thoracic outlet syndrome of the right shoulder, 
is warranted.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.

Entitlement to a separate 10 percent evaluation, but no 
higher, for excision of the superficial peroneal nerve 
neuroma of the left ankle is warranted.

Entitlement to an evaluation in excess of 10 percent for post 
operative plantar fasciotomy of the left foot is denied.

Entitlement to an evaluation in excess of 10 percent for 
right carpal tunnel syndrome (dominant extremity) is denied.

Entitlement to an evaluation in excess of 10 percent for left 
carpal tunnel syndrome is denied.

Entitlement to an evaluation in excess of 20 percent for 
degenerative changes at L4-5, L5-S1 with pain on motion, 
compression fracture T-12, by history is denied.




REMAND

Unfortunately, a remand is required for the veteran's service 
connection claim of right heel pain.  VA examination report 
dated in July 2004 indicated that the veteran had plantar 
fasciitis of the right heel.  The examiner also found that 
this disorder could be related to her service-connected 
fibromyalgia.  The term "could" as used by the physician 
only shows possible causes of the veteran's right heel 
disorder and are therefore, is speculative in nature.  As his 
opinion is speculative in nature, the July 2004 medical 
opinion is not competent evidence.  There appears to be no 
other medical etiological opinion to determine whether the 
veteran's right heel disorder is related to her service-
connected fibromyalgia.  Therefore, a competent etiological 
opinion is required before adjudication on the merits.  
38 C.F.R. § 3.309 (2005).  

Accordingly, the case is REMANDED for the following action:

1.  An etiological opinion should be 
scheduled to ascertain the etiology of her 
right heel disorder.  It is imperative that 
the claims file be made available to and 
reviewed by the examiner in connection with 
the examination.  The examiner should also 
provide an opinion as to whether it is very 
likely, at least as likely as not, or 
highly unlikely that the veteran's current 
right heel disorder is related to the 
veteran's service-connected fibromyalgia.

The opinion above should be based on sound 
medical principles and the facts of the 
case.  Detailed reasons and bases for all 
diagnoses and opinions should be provided 
including a discussion of evidence relied 
on for opinion.

2.  After undertaking any other development 
deemed essential in addition to that 
specified above, the VBA AMC/RO should 
review the claims file and adjudicate the 
veteran's service connection claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


